The case was submitted,, without argument, to the Chancellor, who afterwards delivered the following opinion :
The administrator of Betty Matson is entitled to the interest which accrued between the 25th of March,1817,and the 23rd of December, in the same year, the day on which Betty Matson died. By the words in the will the testator intended possession for his daughter during her natural life; and the words yearly interest only fixed the rate at which the annuity should be charged on a moiety of the purchase money arising from the house and lot ordered to be sold.
In the case of Edwards vs. Lady Warwick, 2 P. Wms. 171, 176, interest payable half yearly, was apportioned, where the person entitled to it died in a broken part of the half year. And so, on the will of Lord Chief Justice Holt. In 3 Vin. Ab. 18, pl. 3. : 2 Eq. Ca. Ab. 83, pl. 4, it is said that interest on money given for life, though payable half yearly, is always computed to the day of the death of the tenant. The case of Lord Holt’s will, the Lord Chancellor, in Ambler 279, said, must have been by consent; but there he is speaking of the interest of money in the funds, which is never apportioned; 3 Bro. Ch. Rep. 101. In 2 Vesey Sr. 672, Wilson vs. Harman, the case of Lord Holt, as to money in the funds, is denied ; but Lord Hardwicke seems to make a difference between dividends on South Sea Annuities and all annuities of that kind, and the interest of money. *149See 3 Atk. 502, Sherrard vs. Sherrard ; 3 Atk. 261, Pearly vs. Smith.
As to the funds, the reason given in 2 Com. Dig. 359, Title Chancery, (2 P.)Apportionment, is, because by Act of Parliament the dividends on these annuities are made payable on certain days.
Considering this as a provision made by a father for a daughter, during her life, I do not perceive how she could have the full benefit of it, without extending the payment of interest to the last day of her life. He certainly designed to give her the use in the interest of a moiety of the purchase money as long as she lives.
Decree for the payment to complainant, as the administrator of Betty Matson, of interest on one moiety of the purchase money from the 25th day of March, 1817, to the 23rd day of December of the same year, the day of Betty Matson’s death.